Opinion.— The attachment being issued nearly fifteen months after the affidavit was made and bond given, we conclude there was no error in quashing the attachment.
The second assignment is that the court erred in rendering judgment in favor of Rhine.
Defendant Rhine pleads the statute of limitations. Plaintiff, to avoid the bar, alleges fraudulent concealment. The money was deposited with Rhine in 1871, and appropriated by him in December of that year. Suit was brought against G-albraith June 7, 1872. The amended petition making Rhine a party was filed June 23, 1874. We find in the record no evidence of fraudulent concealment on the part of Rhine. On the contrary, it appears from the evidence that plaintiff’s counsel knew "as much about Rhine’s connection with the case when he filed his original petition as when he filed his last amendment making him a party.
Finding no error in the judgment, our opinion is that the judgment should be affirmed.
Affirmed.